DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 37, 39, 42-53, 55-60, 62-64, 66 are objected to because of the following informalities: 
The claim listing filed 14 December 2021 does not accurately show the status of all claims and any markups to the claims. This is the third claim listing in a row which does not comply with 37 CFR 1.121. Claim 39 is indicated as “Previously Presented” but also includes markups showing an amendment to the claim. Applicant has demonstrated a clear trend of failing to follow statutory requirements in responding to Office Actions; this issue has been brought to Applicant’s attention with each previous defective submission, but Applicant has not improved the quality of responses. 
For the purposes of examination, all claims not indicated with the status identifier of “Currently Amended” will be treated as having no changes from the previous set of claims; it is Applicant’s responsibility to ensure that the claims clearly and accurately show the status of each claim and any changes which have been made, and given the history of deficient claim listings it appears likely that many other claims within the claimset are also incorrectly identified and/or do not show changes. Applicant should ensure that responses to this and future Office actions do not continue this clear pattern of negligence.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 37, 39, 42-47, 49-53, 56, 57, 59, 60, 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall (US 2012/0302861; see also WO 2012/146740) in view of Aisenberg (US 3837339) and Abreu (US 2002/0049374).
Regarding claim 37, Marshall discloses an intraocular glucose sensor comprising: a glucose sensor configured to measure glucose concentration in aqueous humor of an anterior chamber of a patient's eye (paragraph [0105]); a controller configured to take measurements of the glucose concentration in the aqueous humor using the glucose sensing module (paragraph [0090]); a transmitter and an antenna configured to wirelessly transmit the measurements to an external device (paragraph [0030], [0087]); and a biocompatible housing in which the components are disposed (element 200, which is inherently biocompatible to allow it to function in the biological environment), the housing being sized and shaped to be at least partially implanted in the supraciliary/suprachoroidal space of the patient’s eye (figure 2).  Marshall does not provide details of the glucose sensor; Aisenberg teaches an implantable electrochemical glucose sensor (column 1 line 58 to column 2 line 9) which is a fuel cell which measures glucose concentration in its location of use based upon electrical current or voltage output of the fuel cell (column 1 line 58 to column 2 line 9). It would have been obvious to one 
Aisenberg does not explicitly teach using the fuel cell to power the device. Marshall discloses powering the device’s controller and transmitter via received power; Abreu teaches that a variety of protocols may be used to power a sensor device in an eye, including inductive power transmission or use of a glucose fuel cell configured to produce power using glucose in its surroundings (paragraph [0135]). It would have been obvious to one of ordinary skill in the art at time the invention was made to have made the device of Marshall, as modified, and using the fuel cell to power the device, as taught by Abreu, because Abreu teaches that they are equivalents and it would merely require simple substitution of one power source for an equivalent. 
The Examiner notes that, as the fuel cell is the sensor and the sensor is located such that it senses glucose in the aqueous humour of the anterior chamber of the eye, the fuel cell providing the power is thus inherently making use of and sensing the concentration of the glucose in the aqueous humour of the anterior chamber of the eye.

Regarding claim 39, Marshall further discloses that, when implanted, a first end of the biocompatible housing is configured to reside in the anterior chamber of the patient's eye and a second end is configured to reside in the supraciliary/suprachoroidal space (paragraph [0046]; figure 2).  

Regarding claim 43, Abreu and Aisenberg do not specify a power output, but as the power output is dependent not only on the circuitry components of the fuel cell but also the amount of glucose present in the measured fluid, the power output level will be determined by the body’s condition. 
Regarding claim 44, Marshall further discloses a mechanical intraocular pressure sensor (paragraph [0029], [0159]).  
Regarding claims 45-47, Marshall further discloses the controller being configured to take a measurement of glucose concentration at least every minute (paragraph [0162], multiple readings per second are taken during sampling). 
Regarding claim 49, Marshall further discloses that the controller is further configured to cause the glucose sensing module or the transmitter to shut down or enter a power-saving state when not in use (paragraph [0172]).  
Regarding claim 50, Marshall further discloses a temperature sensor for temperature correction of the glucose sensor (paragraph [0130]).  
Regarding claim 51, Marshall further discloses a storage device that is configured to store the measurements (paragraph [0161]).  

Regarding claim 53, Marshall further discloses that the anchor is configured to extend into a physiological outflow pathway for the aqueous humor (paragraph [0088]).  
Regarding claim 56, Marshall further discloses that the sensor further comprises a fluid channel configured to permit the aqueous humor to flow from the anterior chamber through the fluid channel into the physiological outflow pathway (paragraph [0087]-[0088], [0114]).  
Regarding claim 57, the Examiner notes that all components of Marshall are in “fluid communication”, such that the fuel cell would inherently be in fluid communication with the fluid channel.
Regarding claim 59, Marshall further discloses a method comprising inserting the glucose sensor into the patient's eye such that the glucose sensing module is provided in the anterior chamber of the eye (figure 3; abstract; paragraph [0047]).  
Regarding claim 60, Marshall further discloses a method comprising taking the measurements of glucose concentration in the aqueous humor; and transmitting the measurements to the external device (paragraphs [0046]-[0048]).  
Regarding claim 64, Marshall discloses a system comprising: an intraocular glucose sensor comprising, a glucose sensor configured to measure glucose concentration in aqueous humor in an anterior chamber of a patient's eye (paragraph [0105]), a controller configured to take measurements of the glucose concentration in the aqueous humor using the glucose sensing module (paragraph [0090]), and a transmitter and an antenna configured to wirelessly transmit the measurements (paragraphs [0030], [0087]; a biocompatible housing in which the  Marshall does not provide details of the glucose sensor; Aisenberg teaches an implantable electrochemical glucose sensor (column 1 line 58 to column 2 line 9) which is a fuel cell which measures glucose concentration in its location of use based upon electrical current or voltage output of the fuel cell (column 1 line 58 to column 2 line 9). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Marshall, as modified, with an electrochemical glucose fuel cell sensor, as taught by Aisenberg, because Marshall does not provide any specifics of the glucose sensor and electrochemical fuel cell sensors are well-known in the glucose-sensing art.
Aisenberg does not explicitly teach using the fuel cell to power the device. Marshall discloses powering the device’s controller and transmitter via received power; Abreu teaches that a variety of protocols may be used to power a sensor in an eye, including inductive power transmission or use of a glucose fuel cell configured to produce power using glucose in its surroundings (paragraph [0135]). It would have been obvious to one of ordinary skill in the art at time the invention was made to have made the device of Marshall, as modified, and used the fuel cell to power the device, as taught by Abreu, because Abreu teaches that they are equivalents and it would thus merely require simple substitution of one power source for an equivalent. 
.

Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall, as modified above, and further in view of Snyder (2008/0234598).
Snyder teaches an implantable sensing device which is configured to transmit measurement to an external device, where the device’s controller is configured to perform data compression on the measurements (paragraph [0165]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Marshall, as modified above, and included data compression by the controller, as taught by Snyder, in order to reduce the amount of data needing transmission to the external device.

Claim 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall, as modified above, and further in view of Haffner (US 2010/0087774).
Marshall discloses using the device to pass aqueous outflow, but does not disclose it extending through the trabecular meshwork and into Schlemm's canal in the patient's eye. Haffner teaches a device configured to drain aqueous outflow by having the device extend through the trabecular meshwork and into Schlemm’s canal (paragraph [0020]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Marshall extending through the trabecular meshwork and into Schlemm’s . 

Claim 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall in view of Silvestrini (US 2010/0137981).
Marshal discloses the device operating in conjunction with treatments, but does not explicitly call for inclusion of an opening configured for storage and controlled release of a drug. Silvestrini teaches a device located in the eye which includes an opening configured for storage and release of a drug (paragraph [0075]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Marshall with an opening configured for storage and release of a drug, as taught by Silvestrini, in order to control tissue response and/or provide disease treatment (paragraph [0075]).

Claims 62, 63, and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marshall, as modified above, and further in view of Muller (US 2010/0249548).
Regarding claims 62 and 66, Marshall does not specify the details of the external device; Muller teaches an ocular glucose sensor system which is in communication with an insulin pump which uses the measurements to control medication delivery (paragraph 0044]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Marshall and included an insulin pump in communication with the system which uses 
Regarding claim 63, Marshall is not explicit as to correlating the measurements of glucose concentration in the aqueous humor with blood glucose concentration. Muller further teaches that the glucose concentration measured in the aqueous humor may be correlated with blood glucose concentration (paragraphs [0049], [0081]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Marshall and correlated the glucose measurements with blood glucose measurements, as taught by Muller, in order to obtain a more standard measure of the patient’s condition.

Response to Arguments
Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive.
Regarding the art rejections, Applicant continues to attack references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant dismisses Marshall’s teaching of a glucose sensor which senses the concentration of glucose in an aqueous humour, and Abreu’s teaching of powering a sensor using power from a fuel cell sensing a concentration in its surroundings, and focuses entirely on Aisenberg’s teaching of measuring a glucose concentration based on the current output by a fuel cell indicative of the fluid surrounding that fuel cell. Applicant attempts to argue that sensing glucose concentration in aqueous humour is different from that of the fluid sensed by might need to be correlated with the concentration in blood; however, the claimed invention does not call for performing a correlation, or even finding a blood glucose concentration, and merely calls for finding the “glucose concentration in aqueous humour”. As such, Aisenberg’s teaching of measuring the concentration of glucose in the fluid surrounding the fuel cell is entirely analogous, and the location of sensing is merely that of intended use, as the claimed invention has no structural difference or difference in interpretation of data beyond sensing the concentration in the fluid surrounding where the fuel cell happens to be located. In the combination of Marshall, Aisenberg, and Abreu, this fluid would be the aqueous humour such that the concentration measured by Aisenberg’s fuel cell would be the concentration in the aqueous humour.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791